 
Exhibit 10.1
 
 
 
FIRST AMENDMENT TO PROMISSORY NOTE
 
THIS FIRST AMENDMENT TO PROMISSORY NOTE (the “First Amendment”) is executed and
effective as of March 1, 2019 (the “Effective Date”) by and between PEDEVCO
CORP., a Texas corporation (“Company”), and SK Energy, LLC, a Delaware limited
liability company (“Holder”). Capitalized terms used below and otherwise not
defined herein shall have the meanings given to them in the Note (as defined
below).
 
W I T N E S S E T H
 
WHEREAS, on June 25, 2018, the Company issued a promissory note with a principal
amount of $7,700,000 to the Holder1 (the “Note”);
 
WHEREAS, the Note includes a conversion feature that provides the Holder with
the option to receive quarterly interest payments as Company common stock
instead of cash, at a conversion price per share calculated based on the average
closing sales price of the Company’s common stock on the NYSE American for the
ten trading days immediately preceding the last day of the calendar quarter
immediately prior to the quarterly payment date (the “Conversion Terms”);
 
WHEREAS, the Company and the Holder desire to amend the Note to fix the
conversion price of the Note at $2.13 per share and permit conversion of all
principal and accrued and unpaid interest under the Note at any time at the
option of the Holder; and
 
WHEREAS, the Note may be amended and any term thereof waived upon the approval
of the Company and the written consent of the Holder.
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
 
1. Amendment of Note to Add New Section 4(j). The Note is hereby amended to add
new Section 4(j) as follows:
 
“4(j)           Notwithstanding anything to the contrary herein, at any time
prior to the payment in full by the Borrower of this Note, Holder shall have the
option, by providing written notice to the Company, to convert the Principal (or
any portion thereof) and accrued Interest (or any portion thereof), into Common
Stock, at the Conversion Price (the “Holder Conversion Option”), which shall
apply for the conversion of Principal and all accrued Interest (each a
“Conversion”). The “Conversion Price” shall equal $2.13 per share.”
 
2. Limited Effect. Except as amended hereby, the Note shall remain in full force
and effect, and the valid and binding obligation of the parties thereto. Upon
the effectiveness of this First Amendment, each reference in the Note to “Note,”
“Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to such Note as amended and modified by the First Amendment
and hereby. Effective upon the Effective Date, the Note shall automatically
represent and evidence the Note as amended to date, and it shall not be
necessary for the Company to provide the Holder a replacement or amended Note
evidencing the provisions hereof.
 
 
1
https://www.sec.gov/Archives/edgar/data/1141197/000165495418006988/ped_ex101.htm
 
First Amendment to Promissory Note
Page 1 of 3

 
 
3. Consideration. Each of the parties agrees and confirms by signing below that
they have received valid consideration in connection with this First Amendment
and the transactions contemplated herein.
 
4. Effective Time. This First Amendment shall be deemed effective from and after
due execution and delivery by each party hereto, as of the Effective Date.
 
5. Further Assurances. The parties agree that, from time to time, each of them
will take such other action and to execute, acknowledge and deliver such
contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this First
Amendment and the transactions contemplated herein.
 
6. Counterparts. This First Amendment may be executed in several counterparts,
each of which is an original. It shall not be necessary in making proof of this
First Amendment or any counterpart hereof to produce or account for any of the
other counterparts. A copy of this First Amendment signed by one party and faxed
to another party shall be deemed to have been executed and delivered by the
signing party as though an original. A photocopy of this First Amendment shall
be effective as an original for all purposes.
 
 
 
 
[Remainder of page left intentionally blank. Signature page follows.]
 
First Amendment to Promissory Note
Page 2 of 3

 
 
IN WITNESS WHEREOF, the parties hereto, have caused this First Amendment to
Promissory Note to be duly executed and delivered as of the date first written
above to be effective as of the Effective Date.
 
PEDEVCO CORP.
 
/s/ Clark R. Moore                                             

Clark R. Moore
Executive Vice President and General Counsel
 
 
HOLDER:
 
SK ENERGY, LLC
 
By: /s/ Simon G. Kukes                                     

 
Name: Simon G. Kukes                                     

 
Title: CEO and Owner                                      

 
First Amendment to Promissory Note
Page 3 of 3
